ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_07_EN.txt. 267



               SEPARATE OPINION OF JUDGE GAJA



   Decolonization of a non-self-governing territory — Principle of territorial
integrity — Role of the General Assembly in determining how decolonization
should be effected — Principle of self-determination.

   1. While I concur with the Court’s negative answer to the ﬁrst question
addressed by the General Assembly, whether the “process of decoloniza-
tion of Mauritius [had been] lawfully completed” in 1968, I do not ﬁnd it
necessary to base this conclusion on the status at that time of the rule
concerning self-determination with regard to non-self-governing territo-
ries. In the context of decolonization, the principle of territorial integrity,
as expressed in paragraph 6 of General Assembly resolution 1514 (XV),
implies that the whole colonial territory needs to be considered, although,
contrary to the view expressed in paragraph 160 of the Advisory Opinion,
it does not necessarily require that the whole territory be attributed to
one and the same newly independent State. Since the Chagos Archipelago
was administered until November 1965 as a dependency of Mauritius, the
decolonization of the colonial territory relating to Mauritius had to
include the Archipelago. Under Article 73 of the Charter of the
United Nations, an administering Power of a non-self-governing territory
had to promote the well-being of the inhabitants and their self-government.
Establishing a new colony (the British Indian Ocean Territory) in order
to construct a military base on the Archipelago and expelling the indige-
nous population were not steps in that direction and could not be regarded
as a form of decolonization consistent with the obligations ﬂowing from
the Charter.


   2. The will of the peoples belonging to the non-self-governing territory
did not play any signiﬁcant role in the process that led to the separation
of the Archipelago from Mauritius. The Chagossians were never con-
sulted or even represented. The people of Mauritius were never given an
opportunity to express their views on the separation of the Archipelago
or on any issue relating to its future status. The Council of Ministers of
Mauritius was involved in some negotiations in the autumn of 1965,
about two years before Mauritius reached independence, but had little
choice in the matter. Its position hardly aﬀected the administering Pow-
er’s decision to separate the Archipelago from the rest of the territory of
the colony, which was eﬀected by an Order in Council of 8 November
1965. As was later observed in a memorandum by a Foreign Oﬃce oﬃ-
cial, the consent of the representatives of Mauritius to the separation
“was sought for essentially political reasons” (Written Statement of Mau-

176

268            separation of the chagos (sep. op. gaja)

ritius, Ann. 124). These pursued the objective of mitigating criticism for
establishing a new colony as late as 1965, moreover with the aim of build-
ing a military base. In any event, the representatives of Mauritius never
accepted a deﬁnitive separation of the Archipelago, given that in Septem-
ber 1965 the administering Power had agreed at the constitutional confer-
ence at Lancaster House that “if the need for the facilities on the islands
disappeared the islands should be returned to Mauritius” and that “the
beneﬁt of any minerals or oil discovered in or near the Chagos Archipel-
ago should revert to the Mauritius Government”; also the existence of
“ﬁshing rights” of Mauritius was mentioned (Written Statement of the
United Kingdom, Ann. 33).

   3. The General Assembly did not speciﬁcally ask the Court to state
whether the decolonization of Mauritius is still incomplete. This request
may however be considered implicit in the second question, which refers
to the “consequences under international law . . . arising from the contin-
ued administration by the United Kingdom of Great Britain and North-
ern Ireland of the Chagos Archipelago”. Once the ﬁrst question addressed
to the Court by the General Assembly has been answered in the negative,
the consequence must follow that the decolonization of Mauritius is still
incomplete. It is uncontested that the separation of the Archipelago con-
tinues, that there is a large military base on Diego Garcia and that no
programme for the resettlement in the Archipelago of the indigenous
population has been implemented. All this indicates that, under the per-
spective of decolonization, nothing of signiﬁcance has changed in the fac-
tual situation over the last ﬁfty years. Moreover, the aﬃrmation in
international law of the right of peoples to self-determination has
enhanced the obligation of the administering Power to decolonize.

   4. When answering the second question the Court thus rightly stated
that there continues to exist an obligation for the administering Power to
decolonize the Chagos Archipelago. With regard to the ascertainment of
that obligation, the fact that there has been a long-standing dispute
between Mauritius and the United Kingdom over the Archipelago does
not raise any issue of judicial propriety. Decolonization is a principle of
international law from which erga omnes obligations ﬂow, as the Court
noted in its Advisory Opinion on the Wall with regard to “the obligation
to respect the right . . . to self-determination” (Legal Consequences of the
Construction of a Wall in the Occupied Palestinian Territory, I.C.J. Reports
2004 (I), p. 199, para. 155). In so far as the Advisory Opinion addresses
questions relating to the completion of the decolonization of Mauritius,
the questions raised are also of concern to third States and to the interna-
tional community. With regard to these issues, the Court should not
decline to exercise its jurisdiction.
   5. However, the General Assembly has not requested the Court to
state how decolonization should be eﬀected in relation to the Cha-
gos Archipelago, thus completing the process of decolonization of Mau-

177

269            separation of the chagos (sep. op. gaja)

ritius. This is a task that the General Assembly may have wished to retain
in full. Accordingly, in paragraphs 178 and 179, the Court should have
left this determination entirely to the General Assembly, and not only the
“modalities necessary for ensuring the completion of the decolonization
of Mauritius”.
   6. In contemporary international law, decolonization implies the
implementation of the principle of self-determination. As the Court noted
in its Advisory Opinion on Western Sahara, “[t]he right of self-
determination leaves the General Assembly a measure of discretion with
respect to the forms and procedures by which that right is to be realized”
(I.C.J. Reports 1975, p. 36, para. 71). By referring in its two questions to
three resolutions of the years 1965 to 1967 which stress the requirement of
maintaining the integrity of what was the colonial territory, the Gen-
eral Assembly may have considered that, as the result of the process of
decolonization, the Archipelago would become part of Mauritius. How-
ever, the General Assembly may revisit the issue and in particular take
into account the will of the Chagossians who were expelled by the admin-
istering Power and of their descendants. The compensation that many of
them received for their displacement does not make their will insigniﬁcant
under the perspective of self-determination. What may weigh against
their consultation is rather their limited number and their present disper-
sion.
   7. As recalled above, the General Assembly’s second question refers
more generally to the “consequences under international law . . . arising
from the continued administration by the United Kingdom of Great Brit-
ain and Northern Ireland of the Chagos Archipelago”. In order to specify
some of these consequences, it would be essential for the General Assem-
bly to determine ﬁrst how the process of decolonization should be com-
pleted. Moreover, certain consequences would depend on the attitude
that the administering Power took if it were considered to be under an
obligation to transfer the Archipelago to another State (presumably,
Mauritius) in view of completing decolonization. In any event, the Court
has preferred not to speculate about the conduct that the administering
Power would take in such a case and the ensuing legal consequences that
could arise for that Power and for other States. If the Court had chosen
to express views on bilateral questions such as the alleged existence of an
obligation for the United Kingdom to make reparation to Mauritius, an
issue of judicial propriety would have arisen, given the lack of consent of
the two States concerned regarding the submission of their dispute to the
Court.


                                             (Signed) Giorgio Gaja.




178

